BARRETT, J.,
(concurring.). We can only consider the papers recited in the order appealed from. The affidavit of Mr. Murphy, which-has been inserted in the appeal book, was verified after the notice of appeal was served, and it has no proper place in the record. This observation applies equally to the order of April 18,1892, substituting Fairfield,. *714receiver, and in joining Fairfield. This order is not recited in the order appealed from, and it cannot properly he considered. Upon the papers recited in the order appealed from, and upon those only, the motion opposed by Fairfield should have been denied. Accordingly, I ■concur in the reversal.
O’BRIEN. J., concurs.